Citation Nr: 0740809	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-36 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease, currently rated as 40 percent disabling. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1998 to July 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The July 2005 
rating decision denied an increased rating in excess of 20 
percent.  The veteran filed a timely notice of disagreement 
with the July 2005 rating decision; the RO issued a Statement 
of the Case in October 2005; and the veteran submitted a 
substantive appeal in November 2005.  

The veteran presented testimony before a Decision Review 
Officer (DRO) in March 2006 at the RO in San Juan, the 
Commonwealth of Puerto Rico.  A written transcript of the 
hearing testimony is included in the record.  


FINDINGS OF FACT

1.  The veteran has experienced incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during a 12 month period from June 2005 to June 
2006; the veteran has not has experienced incapacitating 
episodes having a total duration of at least six weeks during 
any 12 month period during the claim for increased rating. 

2.  The competent medical evidence of record demonstrates 
forward flexion of the thoracolumbar spine to 30 degrees, 
when considering pain on use, and does not demonstrate 
ankylosis of the thoracolumbar spine for any period of the 
claim.
 

CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for degenerative disc disease have not been met for any 
period of the claim.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).   

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in June 2005 that fully addressed all 
four notice elements.  The letter informed the veteran of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, what evidence the veteran 
should provide, informed the veteran that it was the 
veteran's responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the veteran to notify the VA of any additional evidence 
that may be helpful to the veteran's claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records, VA 
medical treatment records, and private treatment records have 
been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in June 2005.  38 
C.F.R. § 3.159(c)(4).  The Board finds that VA has obtained, 
or made reasonable efforts to obtain, all evidence that might 
be relevant to the issue on appeal, and that VA has satisfied 
the duty to assist.   

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating for Degenerative Disc Disease

The veteran's service-connected degenerative disc disease of 
the lumbar spine was rated as 10 percent disabling from July 
2001, and 20 percent disabling from August 2003.  In May 
2005, the veteran filed the current claim for an increased 
rating of his degenerative disc disease.  In a May 2007 
rating decision during the appeal, the disability rating was 
increased to 40 percent, effective from the May 2005 date of 
claim for increased rating.  Although the increased rating 
benefit was partially granted, the veteran has not withdrawn 
his appeal; therefore, the remaining issue before the Board 
is whether a disability rating in excess of 40 percent for 
the veteran's service-connected degenerative disc disease is 
warranted.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to a RO rating 
decision assigning a particular rating, and a subsequent RO 
decision assigns a higher rating that is less than the 
maximum available benefit, the pending appeal is not 
abrogated).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  Evaluation of a 
disability includes consideration of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of symptoms on functional abilities.  38 C.F.R. § 
4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a  
whole but to both the recency and adequacy of examinations.  
See Powell v. West, 13 Vet. App. 31, 35 (1999).

In this case, the veteran's service-connected degenerative 
disc disease is currently rated as 40 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under Diagnostic 
Code 5243 (intervertebral disc syndrome), disability ratings 
are either based on incapacitating episodes, periods of acute 
signs and symptoms due to intervertebral disc syndrome that 
require bed rest prescribed by a physician and treatment by a 
physician, or on range of motion, or other clinical findings 
that affect gain and spinal contour.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent rating is 
warranted where the incapacitating episodes have a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A 60 percent rating is warranted where the 
incapacitating episodes have a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, based on range of motion, a 40 percent disability 
rating is warranted where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or where there is 
favorable ankylosis of the entire thoracolumbar spine.  A 60 
percent disability rating is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a. 

The evidence of record, including VA medical treatment 
reports, VA emergency room reports, private medical records, 
and the veteran's employee evaluation form, indicates that 
the veteran experienced multiple incapacitating episodes 
requiring physician prescribed bed rest and medical 
attention.  During the 12 month period from June 2005 to June 
2006, the veteran's degenerative disc disease caused as many 
as 30 days, more than 4 weeks, of incapacitation.  This 
evidence meets the criteria for a 40 percent disability 
rating under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (Diagnostic Code 
5243).  38 C.F.R. § 4.71a.  

The Board also finds that the weight of the evidence 
demonstrates that the criteria under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
for a disability rating in excess of 40 percent for 
degenerative disc disease have not been met for any period of 
the claim.  The evidence that includes VA medical treatment 
reports, VA emergency room reports, private medical records, 
and the veteran's employee evaluation form does not show that 
the veteran experienced incapacitating episodes totaling at 
least 6 weeks for any 12 month period.  For these reasons, 
the Board finds that the veteran's degenerative disc disease 
more closely approximates the criteria for a 40 percent 
disability rating under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, and does not 
more nearly approximate the criteria for a 60 percent 
disability rating.

With regard to rating under the General Rating Formula for 
Diseases and Injuries of the Spine, upon VA examination in 
June 2005, the veteran was shown to have flexion of the 
thoracolumbar spine to 60 degrees, with a 30 degree 
functional loss due to pain.  This shows that the veteran's 
functional range of motion of the thoracolumbar spine is 30 
degrees of flexion.  See VAOPGCPREC 9-98 (painful motion is 
considered limited motion at the point that the pain actually 
sets in).  The limitation of motion of the thoracolumbar 
spine to 30 degrees of flexion meets the criteria for a 40 
percent disability rating under the General Rating Formula 
for Diseases and Injuries of the Spine.  

The Board also finds that the weight of the evidence 
demonstrates that the criteria under the General Rating 
Formula for Diseases and Injuries of the Spine for a 
disability rating in excess of 40 percent for degenerative 
disc disease have not been met for any period of the claim.  
As there has been no evidence, clinical findings, or 
diagnosis of ankylosis of the thoracolumbar spine, the Board 
finds that symptomatology associated with the veteran's 
degenerative disc disease does not more nearly approximate 
the criteria for a 60 percent disability rating under the 
General Rating Formula for Diseases and Injuries of the Spine 
for any period of the claim.  Therefore, regardless of which 
rating formula is utilized, the veteran's degenerative disc 
disease meets the criteria for a rating of 40 percent, and no 
higher.



Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such  
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral for consideration of 
assignment of an extra-schedular rating under 38 C.F.R. § 
3.321 (2007) is not warranted.


ORDER

An increased rating in excess of 40 percent for degenerative 
disc disease is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


